ACCEPTED
                                                                                          13-15-00097-CV
                                                                          THIRTEENTH COURT OF APPEALS
                                                                                 CORPUS CHRISTI, TEXAS
        FILED                                                                        6/29/2015 3:30:45 PM
IN THE 13TH COURT OF APPEALS                                                       CECILE FOY GSANGER
        CORPUS CHRISTI                                                                             CLERK

         06/29/15                    NO. 13-15-00097-CV
DORIAN E. RAMIREZ, CLERK
BY ccoronado                                                    RECEIVED IN
                                                          13th COURT OF APPEALS
                                                       CORPUS CHRISTI/EDINBURG, TEXAS
                                  IN THE COURT OF APPEALS
                                          FOR THE          6/29/2015 3:30:45 PM
                                                            CECILE FOY GSANGER
                       THIRTEENTH COURT OF APPEALS DISTRICT OF  TEXAS
                                                                   Clerk




                          TIMOTHY D. RAUB AND RAUB LAW FIRM, P.C.,
                                           APPELLANTS,

                                        — VERSUS—

                       GATE GUARD SERVICES, L.P., SIDNEY L. SMITH, AND
                        ASSOCIATION CASUALTY INSURANCE COMPANY,
                                            APPELLEES.



                          REPLY BRIEF OF APPELLANTS
                     TIMOTHY D. RAUB AND RAUB LAW FIRM, P.C.



     ABRAHAM MOSS                                BETH WATKINS
     STATE BAR NO. 14581700                      STATE BAR NO. 24037675
     MOSS LAW OFFICE                             SHANNON K. DUNN
     5350 SOUTH STAPLES STREET                   STATE BAR NO. 24074162
     SUITE 209                                   LAW OFFICE OF BETH WATKINS
     CORPUS CHRISTI, TEXAS 78411                 926 CHULIE DRIVE
     (361) 992-8999– PHONE                       SAN ANTONIO, TEXAS 78216
     (361) 232-5007– FAX                         (210) 225-6666– PHONE
     AMOSS@AMLAWYERS.COM                         (210) 225-2300– FAX
                                                 BETH.WATKINS@WATKINSAPPEALS.COM
                                                 SHANNON.DUNN@WATKINSAPPEALS.COM


                           ATTORNEYS FOR APPELLANTS
                    ORAL ARGUMENT CONDITIONALLY REQUESTED
                                         TABLE OF CONTENTS

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

SUMMARY OF THE ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ARGUMENT AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

I.      BERRY DOES NOT CONTROL THE OUTCOME OF THIS CASE . . . . . . . . . . . . . 2

        A.       Raub Did Not Sue Gate Guard For Craft’s Breach Of Contract . . . 2

        B.       Gate Guard’s Own Indemnity Provision Demonstrates Gate Guard
                 Knew Raub Might Sue It . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

        C.       Gate Guard’s Analysis Asks This Court To Adopt Procedural And
                 Jurisdictional Rules That Apply Only To Cases Exactly Like This
                 One And To No Other Disputes . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

II.     GATE GUARD’S ASSERTION THAT RAUB FAILED TO DEMONSTRATE
        “INJURY IN FACT” IS INCONSISTENT WITH GATE GUARD’S OWN
        REPEATED INSISTENCE THAT CRAFT “TERMINATED” RAUB . . . . . . . . . . . . . 8

CONCLUSION AND PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15




                                                       -ii-
                                        INDEX OF AUTHORITIES

CASES                                                                                                      PAGE

Berry v. Nueces County, No. 13-05-00383-CV, 2006 WL 1280901 (Tex.
      App.–Corpus Christi May 11, 2006, pet. denied) (mem. op.) . . . . . . 2, 3, 4

Beacon Nat'l Ins. Co. v. Reynolds, 799 S.W.2d 390 (Tex. App.–Fort Worth
     1990, writ denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 7, 8

City of Houston v. Jenkins, 363 S.W.3d 808 (Tex. App.–Houston [14th Dist.]
       2012, pet. denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Ford Motor Co. v. Ridgway, 135 S.W.3d 598 (Tex. 2004) . . . . . . . . . . . . . . . . . 10

Honeycutt v. Billingsley, 992 S.W.2d 570 (Tex. App.–Houston [1st Dist.] 1999,
     pet. denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 8

Sammons & Berry, P.C. v. Nat’l Indemnity Co., No. 14-13-00070-CV, 2014
WL 3400713 (Tex. App.–Houston [14th Dist.] July 10, 2014, no pet.)
    (mem. op.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 8

Sixth RMA Partners v. Sibley, 111 S.W.3d 46 (Tex. 2003) . . . . . . . . . . . . 5, 6, 7, 8

State v. Naylor, No. 11-0114, slip op. (Tex. June 19, 2015), available at
      http://www.txcourts.gov/media/1001370/110114.pdf . . . . . . . . . . . . . . . . 7

Sw. Pharm. Solutions, Inc. v. Tex. Health & Human Servs. Comm’n, 408
S.W.3d 549 (Tex. App–Austin 2013, pet. denied) . . . . . . . . . . . . . . 11, 12

Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440 (Tex. 1993) . . . . . . 6

Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217 (Tex. 2004) . . 8, 10
Will. v. Williams, 19 S.W.3d 544 (Tex. App.–Fort Worth 2000, pet. denied)
       ........................................................... 7



                                                   -iii-
Yasuda Fire & Marine Ins. Co. of Am. v. Criaco, 225 S.W.3d 894, 898 (Tex.
     App.–Houston [14th Dist.] 2007, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . 6

STATUTES AND RULES

Tex. Gov’t Code Ann. § 22.004 (Lexis 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Tex. R. App. P. 43 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Tex. R. Civ. P. 93 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 7, 8




                                                        -iv-
                           SUMMARY OF THE ARGUMENT

      Throughout this dispute, Gate Guard’s only complaint has been that Raub sued

it for claims that—at least according to Gate Guard—he should have asserted solely

against Craft. But Gate Guard’s complaint that Raub sued the “wrong” defendant is

an affirmative defense that can be waived and therefore cannot be a

jurisdictional—i.e., non-waivable—bar to suit. Furthermore, Gate Guard’s newfound

complaint that Raub did not sufficiently prove injury in fact—a complaint Gate Guard

never asserted in the trial court—is not even consistent with Gate Guard’s own

evidence showing that Craft entered into a contract with Raub. Finally, contrary to

Gate’s Guard’s claims in this Court, Raub satisfied his pleading burden because he

alleged each element of the claims he raised against Gate Guard: tortious interference

with an existing contract, fraud, conspiracy, and promissory estoppel. For these

reasons, this Court should reverse the trial court’s judgment granting Gate Guard’s

plea to the jurisdiction and remand this case for a trial on the merits of Raub’s claims.




                                           -1-
                           ARGUMENT AND AUTHORITIES

I.    BERRY DOES NOT CONTROL THE OUTCOME OF THIS CASE.

      A.     Raub Did Not Sue Gate Guard For Craft’s Breach Of
             Contract.

      Gate Guard insists that this Court’s decision in Berry v. Nueces County

mandates dismissal of Raub’s lawsuit. See generally Br. of Appellee at 8-19. But Gate

Guard ignores that Berry simply does not speak to the matter at issue in this case. In

fact, a passage from Berry that Gate Guard repeatedly quotes in its brief starkly

demonstrates the key difference between this case and Berry:

      In Texas, when an attorney is discharged by his client before the
      completion of the representation, the attorney may be able to treat his
      discharge as a breach of contract and sue for the amount of his
      compensation. However, the party against whom the attorney may assert
      standing to sue for this breach is his client, not the opposing party in the
      underlying litigation.

Br. of Appellee at vii, 8 (quoting Berry v. Nueces County, No. 13-05-00383-CV, 2006
WL 1280901, at *2 (Tex. App.–Corpus Christi May 11, 2006, pet. denied) (mem. op.)

(internal citations omitted, emphasis added). But Raub did not sue Gate Guard for

Craft’s breach of contract. See generally CR 5-11. Instead, Raub sued Gate Guard for

tortious interference with an existing contract, fraud, conspiracy, and promissory

estoppel—independent torts Raub alleged Gate Guard committed against him. CR 9-

10. Furthermore, unlike the plaintiff in Berry, Raub also did not assert that Gate Guard

                                          -2-
was jointly and severally liable with Craft for Raub’s interest in Craft’s settlement.

Compare id. with Berry, 2006 WL 1280901 at *2; see also CR 139-41 (Raub’s plea

in intervention).

      In other words, Raub has never asserted that Gate Guard is liable to him

because of Craft’s bad acts. See generally CR 5-11. Instead, Raub sued Gate Guard

for the independent torts Gate Guard committed against him—actions Gate Guard

took after it knew perfectly well that Raub asserted an interest in Craft’s lawsuit and

had properly made himself a party to that lawsuit. See id.; Br. of Appellant at 17-18.

And since Gate Guard itself concedes that “[t]he Berry opinion is silent as to the exact

claims asserted by Berry and does not state whether Berry asserted some or all of the

same claims as brought by Raub against Gate Guard,” it is difficult to understand how

Gate Guard can seriously contend that Berry is “directly on point” as to whether Raub

has standing to sue Gate Guard for Gate Guard’s own torts. Br. of Appellee at 8, 9-10.

      B.     Gate Guard’s Own Indemnity Provision Demonstrates Gate
             Guard Knew Raub Might Sue It.

      As part of its attempt to demonstrate that Berry governs this case, Gate Guard

insists that, like the defendant in Berry, it was never “on notice” that Raub might

eventually file a lawsuit against it. Br. of Appellee at 16. Gate Guard’s argument on

appeal is defeated by its own actions in this case. CR 34. Unlike the defendants in


                                          -3-
Berry, Gate Guard had the foresight to specifically insist that Craft indemnify it from

Raub’s attorney’s fee claim—a claim it now claims it had no idea could possibly be

coming:




CR 34 (highlighting added). Gate Guard did not ask Craft to sign a standard “any and

all claims, known or unknown” type of indemnity agreement; instead, it asked her to

sign an indemnity agreement that specifically referenced Raub’s claims. CR 34. Gate

Guard’s actions are wholly inconsistent with its newfound claim that it had no notice

that Raub might sue it. Compare CR 34, with Br. of Appellee at 16. Because Gate

Guard’s own actions show that it knew perfectly well that Raub might assert a claim

against it instead of Craft, this case is distinguishable from Berry. Compare CR 34,

with Berry, 2006 WL 1280901 at *3.




                                          -4-
      C.     Gate Guard’s Analysis Asks This Court To Adopt Procedural
             And Jurisdictional Rules That Apply Only To Cases Exactly
             Like This One And To No Other Disputes.

      As explained more fully in Raub’s opening brief, Gate Guard’s true position has

always been that Raub sued the “wrong” party. See generally CR 21-22; Br. of

Appellant at 11-15. The Fort Worth Court of Appeals has confirmed that “where, as

here, the claim is that the obligations under the cause of action sued upon are owed

by a party other than the one sued,” the issue is one of the party’s capacity to be sued.

Beacon Nat'l Ins. Co. v. Reynolds, 799 S.W.2d 390, 395 (Tex. App.–Fort Worth 1990,

writ denied). And lack of capacity to be sued—the only “standing” argument Gate

Guard raised in the trial court—is an affirmative defense that can be waived, not a

jurisdictional fact that can defeat the court’s power to hear a lawsuit. Compare Tex.

R. Civ. P. 93 (identifying “the defendant has not legal capacity to be sued” and “the

defendant is not liable in the capacity in which he is sued” as defenses that must be

asserted by verified plea), with CR 21-22 (the only “jurisdictional fact” Gate Guard

identified in the trial court is that Raub allegedly sued the wrong party); see also Sixth

RMA Partners v. Sibley, 111 S.W.3d 46, 56 (Tex. 2003) (challenge to capacity can be

waived). This distinction between a waivable affirmative defense and true

jurisdictional standing is critical, because unlike the capacity issues Gate Guard has

asserted throughout this lawsuit, true jurisdictional standing cannot be waived. Tex.

                                           -5-
Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993). In other

words, if Gate Guard could have waived its “wrong party” capacity arguments—and

it could have, as a matter of Texas law—then those arguments cannot go to the

question of true jurisdictional standing. Cf. id.; see also Tex. R. Civ. P. 93; Sixth RMA

Partners, 111 S.W.3d at 56; Beacon Nat’l, 799 S.W.2d at 395. The fact that Gate

Guard asserted its capacity defense instead of waiving it is not enough to change that

defense into a jurisdictional bar to suit.

      At least two Texas courts of appeals have confirmed that this analysis applies

even when the plaintiff is a terminated attorney and the defendant is a tortfeasor. See,

e.g., Sammons & Berry, P.C. v. Nat’l Indemnity Co., No. 14-13-00070-CV, 2014 WL
3400713, at *3 (Tex. App.–Houston [14th Dist.] July 10, 2014, no pet.) (mem. op.);

Honeycutt v. Billingsley, 992 S.W.2d 570, 585 (Tex. App.–Houston [1st Dist.] 1999,

pet. denied); see also Yasuda Fire & Marine Ins. Co. of Am. v. Criaco, 225 S.W.3d
894, 898 (Tex. App.–Houston [14th Dist.] 2007, no pet.) (questions of jurisdictional

standing that strip a court of power to hear a lawsuit are not the same thing as a party’s

“standing” to recover under a contract). This analysis makes perfect sense, because

a holding to the contrary carves out separate rules of civil procedure and constitutional

standing that apply only in this precise situation: lawsuits filed by attorneys who have

suffered monetary loss due to a tortfeasor’s tortious interference with the attorney’s

                                             -6-
existing contracts.

      The Texas Supreme Court has recently emphasized that “the existence of

standing—or the lack thereof—is a rigid question of law that is not negotiable and

cannot be waived.” State v. Naylor, No. 11-0114, slip op. at 12 (Tex. June 19, 2015),

available at http://www.txcourts.gov/media/1001370/110114.pdf. Here, however,

Gate Guard would have this Court impose this “rigid,” “not negotiable” bar to suit on

the basis of an affirmative defense—a party’s capacity to be sued and/or its liability

in the capacity in which it is sued—that would be waivable under any other set of

facts. Compare CR 21-22 with Tex. R. Civ. P. 93, and Beacon Nat’l, 799 S.W.2d at

390, and. Sixth RMA Partners, 111 S.W.3d at 56. In other words, Gate Guard’s

analysis would force this Court to create a separate set of procedural and jurisdictional

rules that would apply to this precise fact pattern and no other. See id. Absent clear

instruction from the Texas Supreme Court—something Gate Guard has failed to

present in its brief—this Court should refuse to do so. Tex. Gov’t Code Ann. § 22.004

(Lexis 2015) (“The supreme court has the full rulemaking power in the practice and

procedure in civil actions, except that its rules may not abridge, enlarge, or modify the

substantive rights of a litigant.”); Williams v. Williams, 19 S.W.3d 544, 546 (Tex.

App.–Fort Worth 2000, pet. denied) (“[T]he legislature has vested the Texas Supreme

Court with the power to promulgate rules of civil procedure.”). For this additional

                                           -7-
reason, the Court should reverse the trial court’s judgment granting Gate Guard’s plea

to the jurisdiction and remand this cause to the trial court for a determination on the

merits of Raub’s claim. See, e.g., Tex. R. App. P. 43.3(a); Tex. R. Civ. P. 93; Sixth

RMA Partners, 111 S.W.3d at 56; Sammons, 2014 WL 3400713 at *3; Honeycutt, 992
S.W.2d at 585; Beacon Nat’l, 799 S.W.2d at 390.

II.   GATE GUARD’S ASSERTION THAT RAUB FAILED TO DEMONSTRATE
      “INJURY IN FACT” IS INCONSISTENT WITH GATE GUARD’S OWN
      REPEATED ACKNOWLEDGMENT THAT CRAFT “TERMINATED” RAUB.

      In this Court, Gate Guard insists that there is no evidence Craft ever entered

into a contract for Raub to represent her, and makes repeated reference to Craft’s

“alleged” contract with Raub. See Br. of Appellee at 1, 3, 6, 10, 12, 17, 18, 21.

According to Gate Guard, the fact that Raub did not produce a copy of his contract

with Craft mandates a finding that Raub failed to sufficiently prove “injury in fact”

and therefore failed to establish his standing to sue Gate Guard. Br. of Appellee at 20.

      First and foremost, Raub’s petition affirmatively demonstrates the trial court’s

jurisdiction. See, e.g., Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,

226-27 (Tex. 2004); CR 5-1. For that reason, Raub was not required to produce

evidence. See id.

      Additionally, at least eight times throughout its brief, Gate Guard also insists

that Craft “terminated” Raub’s representation of her. See id. at vi, viii, 1-2, 4, 6, 13,

                                           -8-
14, 19. Gate Guard ignores that these two positions—Craft never hired Raub, but she

fired him anyway—are wholly inconsistent with one another. Not once in its brief

does Gate Guard explain how Craft could have “terminated” Raub if he never agreed

to represent her in the first place. Compare, e.g., Br. of Appellee at 1 (Raub “alleged

that [he] executed a contingency fee agreement with Craft to represent her in her

personal injury claim”), with Br. of Appellee at 13 (“Indeed, [Raub] was terminated

as Craft’s attorney[.]”).

      Furthermore, Gate Guard fails to explain that Gate Guard itself presented the

trial court with testimony from Craft that she and Raub had a contract. CR 31.

Specifically, Craft testified about “the contract that [Raub] had [Craft] sign while

[Craft] was in [Raub’s] office” and acknowledged that she “informed [her] lawyers

of the details surrounding [her] signing of the contract with Mr. Raub’s office.” CR

31. Gate Guard has not presented this Court with any authority to support its apparent

position that the “injury in fact” analysis required Raub to produce a contract whose

existence Gate Guard itself had already essentially conceded. CR 31. The trial court

had evidence before it supporting the existence of a contract between Raub and Craft.

See id. For this additional reason, the trial court erred when it granted Gate Guard’s

plea to the jurisdiction.

      Finally, Gate Guard asserts that Raub failed to present sufficient evidence of

                                          -9-
injury in fact because Gate Guard “presented undisputed evidence [in the trial court]

that Craft did not assign any interest in her personal injury claims to Raub—namely,

Craft’s representations and warranties in both the settlement agreement and release.”

Br. of Appellee at 20. Gate Guard must present this evidence as “undisputed,” because

when a plea to the jurisdiction challenges the existence of jurisdictional facts—as Gate

Guard contends its plea did—1a trial court has no authority to grant the plea unless the

evidence surrounding the jurisdictional fact at issue negates jurisdiction as a matter

of law. See, e.g., Miranda, 133 S.W.3d at 228.

       Despite Gate Guard’s insistence to the contrary, however, Craft’s

“representations and warranties” were not undisputed in the trial court and do not

negate jurisdiction as a matter of law. See id. As noted above, Gate Guard itself

presented evidence that Craft entered into a contract with Raub. CR 31. Because no

one in this case has ever asserted that Raub agreed to represent Craft pro bono, Craft’s

acknowledgment that she hired Raub is some evidence to support a conclusion that

she also agreed to pay him—i.e., that she assigned him an interest in the outcome of

her lawsuit. See, e.g., Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex. 2004)


       1
         Despite the position that Gate Guard has taken on appeal, its plea to the jurisdiction does
not contain the words “injury in fact” or any similar phrases, and therefore did not assert this
“jurisdictional fact” for the trial court’s review. See generally CR 20-29. As noted above and in
Raub’s opening brief, the only “jurisdictional fact” Gate Guard asserted in its plea to the jurisdiction
is its contention that Raub sued the “wrong” party. See id.; see also Br. of Appellant at 11-15.

                                                 -10-
(“We have repeatedly held that more than a scintilla of evidence exists if the evidence

rises to a level that would enable reasonable and fair-minded people to differ in their

conclusions.”) (internal quotation marks omitted). Furthermore, Craft’s representation

in the settlement agreement that she “did not assign any interest in her personal injury

claims to Raub” is not even undisputed within the four corners of the settlement

agreement itself. CR 31. This is because Craft’s allegedly “undisputed” warranty that

she had not assigned any claims to Raub appears on the very same page of the

settlement agreement as her promise to indemnify Gate Guard from those exact same

claims. CR 34.

      In order to determine whether Raub sufficiently demonstrated that he suffered

an injury in fact for standing purposes, the trial court was required to consider Raub’s

intent, construe his pleadings liberally in favor of jurisdiction, “and accept the

allegations in the pleadings as true to determine if the pleader has alleged sufficient

facts to affirmatively demonstrate the trial court's jurisdiction to hear the cause.” See,

e.g., Sw. Pharm. Solutions, Inc. v. Tex. Health & Human Servs. Comm’n, 408 S.W.3d
549, 556 (Tex. App–Austin 2013, pet. denied); City of Houston v. Jenkins, 363
S.W.3d 808, 812-13 (Tex. App.–Houston [14th Dist.] 2012, pet. denied). “If the

evidence creates a fact issue as to jurisdiction, the trial court cannot grant the plea to

the jurisdiction, and the fact issue must be resolved by the fact finder at trial.” Sw.

                                           -11-
Pharm. Solutions, 408 S.W.3d at 556. Here, Gate Guard’s own evidence creates a

fact issue about whether Raub suffered an injury in fact, because Gate Guard’s

evidence tends to show that Craft contracted with Raub to represent her in her

personal injury claim. CR 31; CR 34. Raub’s pleadings—which both the trial court

and this Court are required to construe liberally in favor of jurisdiction—alleged that

Gate Guard’s actions were the cause of that injury. CR 5-11; Sw. Pharm. Solutions,
408 S.W.3d at 556. For this reason, the trial court did not have any power to dismiss

Raub’s claims on the basis that he did not adequately demonstrate injury in fact, and

this Court should remand this cause to the trial court so it can resolve the merits of

Raub’s lawsuit. Compare CR 31, and CR 34, with Sw. Pharm. Solutions, 408 S.W.3d

at 556.

                              CONCLUSION AND PRAYER

       Raub sued Gate Guard because Gate Guard took actions that caused him harm.

This is all that is required to establish standing, because—despite Gate Guard’s

apparent belief to the contrary—nothing in Texas law, including this Court’s decision

in Berry, required Raub to definitively prove that he would win that lawsuit in order

to trigger the trial court’s power to hear it. The only “jurisdictional fact” Gate Guard

raised in the trial court is not a jurisdictional fact at all—instead, Gate Guard only ever

asserted a capacity defense that cannot serve as a jurisdictional bar to suit. For these

                                           -12-
reasons, Appellants Timothy D. Raub and Raub Law Firm, P.C. pray that this Court

will reverse the trial court’s January 30, 2015 order dismissing this cause for lack of

subject matter jurisdiction and remand this cause for trial. Appellants further pray for

any additional relief to which they may be entitled in law or equity.

                                                 Respectfully submitted,

                                                   /s/ Shannon K. Dunn
                                                 Beth Watkins
                                                 Texas Bar No. 24037675
                                                 Shannon K. Dunn
                                                 Texas Bar No. 24074162
                                                 LAW OFFICE OF BETH WATKINS
                                                 926 Chulie Drive
                                                 San Antonio, Texas 78216
                                                 (210) 225-6666– phone
                                                 (210) 225-2300– fax
                                                 Attorneys for Appellants
                                                 Timothy D. Raub and
                                                 Raub Law Firm, P.C.




                                          -13-
                             CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2015, a true and correct copy of this brief was
forwarded in accordance with rule 9.5 of the Texas Rules of Appellate Procedure to
the following counsel of record:

Greg C. Wilkins
Monica L. Wilkins
Robert L. Florance, IV
ORGAIN BELL & TUCKER, LLP
Post Office Box 1751
Beaumont, Texas 77704
(409) 838-6412– phone
(409) 838-6959– fax
gcw@obt.com
mwilkins@obt.com
rflorance@obt.com




                                                        /s/ Shannon K. Dunn
                                                      Shannon K. Dunn
                                                      Attorney for Appellants




                                          -14-
                         CERTIFICATE OF COMPLIANCE

      Pursuant to Tex. R. App. P. 9.4(i)(3), undersigned counsel certifies that this

brief complies with the type-volume limitations of Tex. R. App. P. 9.4(i)(2).

      1. Exclusive of the portions exempted by Tex. R. App. P. 9.4(i)(1), this brief

contains 2,921 words printed in a proportionally spaced typeface.

      2. This brief is printed in a proportionally spaced, serif typeface using Times

New Roman 14 point font in text and Times New Roman 12 point font in footnotes

produced by Corel WordPerfect X6 software and converted to PDF format by Acrobat

Distiller 10.1.3.


                                                        /s/ Shannon K. Dunn
                                               Shannon K. Dunn
                                               Attorney for Appellants




                                        -15-